DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over German reference (DE 37 03 096) in view of Altherr (US 4,258,628).
The DE reference shows a multimodal platform for a railcar comprising first and second underframes 10 configured to carry first and second containers 2 provided with end doors for loading/unloading, loading platform 1 disposed between the first and second ends of the first and second containers 10 and between the first and second underframes 10 to facilitate loading/unloading the first and second containers.
Altherr discloses a multimodal platform for a railcar comprising first and second underframes 10, 12 interconnected by articulation device 24 (shared bogie) that includes an articulation point for the first and second underframes and rail wheels under the articulation point for transporting the multimodal platform on a railway.
In view of Altherr, it would have been obvious to one of ordinary skill in the art to connect the first and second underframes in the structure of the DE reference by using a shared bogie, similar to that taught by Altherr, so as to simplify and reduce costs by reducing the number of bogies for support the interconnected first and second underframes. The structure of the DE reference, as modified, is considered to include the combination of features recited in instant claim 1, wherein the loading platform is disposed above the articulation point.
Regarding instant claim 2, consider movable rams 6 and 7 in the structure of the DE reference.
Regarding instant claim 3, the first and second underframes 10 in the structure of the DE reference are flatcars as claimed.
Regarding instant claim 4, consider backstop barrier 12 of the structure in the DE reference.
Claim 5-7, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Marcelius (US 5,020,947).
Marcelius discloses locking devices 2 including sliding attachments (Fig. 2) for container(s) 4, 5 supported on underframe 3, wherein the sliding attachments are configured to attach a bottom of container(s) 4,5 to underframe 3 and align a floor of the container(s). In view of Marcelius, it would have been obvious to one of ordinary skill in the art to further provide locking devices including sliding attachments, similar to that taught by Marcelius, on the first and second underframes of the structure in the DE reference for securing and aligning container(s) on the underframes. The structure of Marcelius is considered to include the combination of features of instant claims 5-6.
Regarding instant claim 7, consider the containers shown in Figs. 1b and 1c of Marcelius, which are readable as of a short type category (Fig. 1c), and a long type category (Fig. 1b). It would have been obvious to one of ordinary skill in the art to use the structure in the DE reference to carry known long and/or short type categories of containers to satisfy transportation needs because as taught by Marcelius, underframes similar to that of Marcelius and in the DE reference are operable to carry either type of containers.
Regarding instant claim 9, the structure of the DE reference, as modified, is operable to carry a trailer or an ISO container.
Regarding instant claim 11, consider Fig. 8 of the DE reference, wherein the loading platform has a pair of ramps 7 configured as claimed.
Claims 10, 12-15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over German reference (DE 37 03 096) in view of Altherr (US 4,258,628) and Donnelly (US 2010/0114404).
The DE reference and Altherr are applied above.
Donnelly discloses a multimodal platform including an engine, battery pack, and /or regenerative braking (see paras [0037] and [0083]-[0085]) onboard, which are operable to supply power to a refrigeration unit of a container carried on one of the underframes. In view of Donnelly, it would have been obvious to one of ordinary skill in the art to configure at least one of the first and second underframes in the structure of the DE reference with a power system, similar to that taught by Donnelly, such that the underframe(s) can be operated as self-power cargo carrying railcar(s). The structure of the DE reference, as modified, is considered to include the combination of features of instant claim 10 and claim 12, wherein, the locomotive means is in the form of an engine/a battery pack associated with powered wheel axles for providing driving power to propel the railcar (para [0037]). 
Regarding instant claim 13, consider movable ramp 6 of the structure in the DE reference.
Regarding instant claim 14, first and second underframes 3 of the structure in the DE reference are readable as flat cars.
Regarding instant claim 15, consider back stop barrier 12 provided on the loading platform in the DE reference.
Regarding instant claim 19, the structure in the DE reference as modified, is operable to carry a trailer or an ISO container.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Smith (US 6,546,878).
Smith discloses a train including multiple interconnected container railcar underframes, wherein the space between each pair of interconnected underframes is configured with a bridge unit for accommodating a small container. In view of Smith, it would have been obvious to one of ordinary skill in the art to configure the load platform in the structure of the DE reference, as modified, as a bridge unit operable for supporting a small container between the interconnected underframes, in a manner similar to that taught by Smith, so as to optimize the transporting capacity of the interconnected railcars.
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 12 above, and further in view of Marcelius (US 5,020,947).
Marcelius discloses locking devices 2 including sliding attachments (Fig. 2) for container(s) 4, 5 supported on underframe 3, wherein the sliding attachments are configured to attach a bottom of container(s) 4,5, to underframe 3 and to align a floor of the container. In view of Marcelius, it would have been obvious to one of ordinary skill in the art to further provide locking devices including sliding attachments, similar to that taught by Marcelius, on the first and second underframes of the structure in the DE reference for securing and aligning container(s) on the underframes. The structure of Marcelius is considered to include the combination of features of instant claims 16-17.
Regarding instant claim 18, consider the containers shown in Figs. 1b and 1c of Marcelius, which are readable as of a short type category (Fig. 1c), and a long type category (Fig. 1b). It would have been obvious to one of ordinary skill in the art to use the structure in the DE reference to carry long and/or short type categories of containers to satisfy transportation needs because as taught by Marcelius, underframes similar to that of Marcelius and in the DE reference are operable to carry either type of containers.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 12 above, and further in view of Smith (US 6,546,878).
Smith discloses a train including multiple interconnected container railcar underframes, wherein the space between each pair of interconnected underframes is configured with a bridge unit for accommodating a small container. In view of Smith, it would have been obvious to one of ordinary skill in the art to configure the load platform of the structure in the DE reference, as modified, as a bridge unit operable for supporting a small container between the interconnected underframes, in a manner similar to that taught by Smith, so as to optimize the transporting capacity of the interconnected railcars. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bradford (US 3,516,366) discloses interconnected railcars with an intermediate loading platform, and Brown (US 3,490,389) discloses a railcar with loading ramps on both sides of the railcar. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682. The examiner can normally be reached Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK T. LE
Primary Examiner
Art Unit 3617



/MARK T LE/           Primary Examiner, Art Unit 3617